                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

CLAIRE G.1,                                                    No. 3:18-cv-00492-HZ

                       Plaintiff,

       v.

NANCY A. BERRYHILL, Acting                                     OPINION & ORDER
Commissioner of Social Security,

                       Defendant.

James W. Moller
P.O. Box 1368
Wilsonville, Oregon 97070

       Attorney for Plaintiff

Billy J. Williams
UNITED STATES ATTORNEY
District of Oregon


       1
         In the interest of privacy, this Opinion uses only the first name and the initial of the last
name of the non-governmental party or parties in this case. Where applicable, this Opinion uses
the same designation for a non-governmental party's immediate family member.

1 - OPINION & ORDER
Renata Gowie
ASSISTANT UNITED STATES ATTORNEY
1000 S.W. Third Avenue, Suite 600
Portland, Oregon 97204-2936

Catherine Escobar
SPECIAL ASSISTANT UNITED STATES ATTORNEY
Office of the General Counsel
Social Security Administration
701 Fifth Avenue, Suite 2900 M/S 221A
Seattle, Washington 98104-7075

       Attorneys or Defendant

HERNANDEZ, District Judge:

       Plaintiff Claire G. brings this action seeking judicial review of the Commissioner's final

decision to deny disability insurance benefits (DIB) and supplemental security income (SSI).

This Court has jurisdiction pursuant to 42 U.S.C. § 405(g) (incorporated by 42 U.S.C. §

1383(c)(3)). I reverse the Commissioner's decision and remand for additional proceedings.

                                PROCEDURAL BACKGROUND

       Plaintiff protectively filed applications for DIB and SSI on August 22, 2014, alleging an

onset date of July 22, 2013. Tr. 179-80, 181-86. Her applications were denied initially and on

reconsideration. Tr. 54, 58-68 (DIB Initial); Tr. 55, 69-81 (SSI Initial); Tr. 112-16 (DIB & SSI

Initial); Tr. 82-95, 110, 122-24 (DIB Recon.); Tr. 96-109, 111, 125-47 (SSI Recon.). On

December 21, 2016, Plaintiff appeared, with counsel, for a hearing before an Administrative Law

Judge (ALJ). Tr. 33-53. On February 23, 2017, the ALJ found Plaintiff not disabled. Tr. 13-32.

The Appeals Council denied review. Tr. 1-5.

                                  FACTUAL BACKGROUND

       Plaintiff alleges disability based on having depression, post-traumatic stress disorder


2 - OPINION & ORDER
(PTSD), gender dysphoria, anxiety, obsessive compulsive disorder (OCD), and attention deficit

disorder (ADD). Tr. 218. At the time of the hearing, she was thirty years old. Tr. 37. She is a

high school graduate and has past work experience in a variety of part-time jobs but no relevant

full-time work experience. Tr. 37-39.

                            SEQUENTIAL DISABILITY EVALUATION

       A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A).

       Disability claims are evaluated according to a five-step procedure. See Valentine v.

Comm'r, 574 F.3d 685, 689 (9th Cir. 2009) (in social security cases, agency uses five-step

procedure to determine disability). The claimant bears the ultimate burden of proving disability.

Id.

       In the first step, the Commissioner determines whether a claimant is engaged in

"substantial gainful activity." If so, the claimant is not disabled. Bowen v. Yuckert, 482 U.S.

137, 140 (1987); 20 C.F.R. §§ 404.1520(b), 416.920(b). In step two, the Commissioner

determines whether the claimant has a "medically severe impairment or combination of

impairments." Yuckert, 482 U.S. at 140-41; 20 C.F.R. §§ 404.1520(c), 416.920(c). If not, the

claimant is not disabled.

       In step three, the Commissioner determines whether plaintiff's impairments, singly or in

combination, meet or equal "one of a number of listed impairments that the [Commissioner]

acknowledges are so severe as to preclude substantial gainful activity." Yuckert, 482 U.S. at 141;


3 - OPINION & ORDER
20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if

not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

       In step four, the Commissioner determines whether the claimant, despite any

impairment(s), has the residual functional capacity (RFC) to perform "past relevant work." 20

C.F.R. §§ 404.1520(e), 416.920(e). If the claimant can perform past relevant work, the claimant

is not disabled. If the claimant cannot perform past relevant work, the burden shifts to the

Commissioner. In step five, the Commissioner must establish that the claimant can perform

other work. Yuckert, 482 U.S. at 141-42; 20 C.F.R. §§ 404.1520(e) & (f), 416.920(e) & (f). If

the Commissioner meets his burden and proves that the claimant is able to perform other work

which exists in the national economy, the claimant is not disabled. 20 C.F.R. §§ 404.1566,

416.966.

                                      THE ALJ'S DECISION

       At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity since her July 22, 2013 alleged onset date. Tr. 18. Next, at steps two and three, the ALJ

determined that Plaintiff has severe impairments of gender dysphoria, a depressive disorder, and

an anxiety disorder, but that the impairments did not meet or equal, either singly or in

combination, a listed impairment. Tr. 18-20.

       At step four, the ALJ concluded that Plaintiff has the RFC to perform a full range of work

at all exertional levels. Tr. 20. However, the ALJ concluded that Plaintiff has the following

nonexertional limitations: she should have ready access to a restroom facility; she can perform

entry-level work with a reasoning level not to exceed 2; she should have no interaction with the

public; and she can have occasional interaction with coworkers and supervisors. Tr. 20-25. With


4 - OPINION & ORDER
this RFC, the ALJ determined at step five2 that Plaintiff is able to perform jobs that exist in

significant numbers in the economy such as janitor, hand packager, and small products

assembler. Tr. 25-26. Thus, the ALJ determined that Plaintiff is not disabled. Tr. 27.

                                    STANDARD OF REVIEW

       A court may set aside the Commissioner's denial of benefits only when the

Commissioner's findings "are based on legal error or are not supported by substantial evidence in

the record as a whole." Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (internal quotation

marks omitted). "Substantial evidence means more than a mere scintilla but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion." Id. (internal quotation marks omitted). The court considers the record as

a whole, including both the evidence that supports and detracts from the Commissioner's

decision. Id.; Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). "Where the evidence

is susceptible to more than one rational interpretation, the ALJ's decision must be affirmed."

Vasquez, 572 F.3d at 591 (internal quotation marks and brackets omitted); see also Massachi v.

Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007) ("Where the evidence as a whole can support either

a grant or a denial, [the court] may not substitute [its] judgment for the ALJ's") (internal

quotation marks omitted).

                                           DISCUSSION

       Plaintiff contends the ALJ erred by (1) finding her subjective limitations testimony not

credible; (2) rejecting the opinion of her treating therapist; and (3) finding the testimony of the



       2
           Because Plaintiff has no past relevant full-time work, the ALJ moved directly to step
five after determining the RFC. Tr. 25.

5 - OPINION & ORDER
lay witness not credible.

I. Claimant Credibility

       The ALJ is responsible for determining credibility. See Vasquez, 572 F.3d at 591. Once

a claimant shows an underlying impairment and a causal relationship between the impairment

and some level of symptoms, clear and convincing reasons are needed to reject a claimant's

testimony if there is no evidence of malingering. Carmickle v. Comm'r, 533 F.3d 1155, 1160

(9th Cir. 2008) (absent affirmative evidence that the plaintiff is malingering, "where the record

includes objective medical evidence establishing that the claimant suffers from an impairment

that could reasonably produce the symptoms of which he complains, an adverse credibility

finding must be based on 'clear and convincing reasons'"); see also Molina v. Astrue, 674 F.3d

1104, 1112 (9th Cir. 2012) (ALJ engages in two-step analysis to determine credibility: First, the

ALJ determines whether there is "objective medical evidence of an underlying impairment which

could reasonably be expected to produce the pain or other symptoms alleged"; and second, if the

claimant has presented such evidence, and there is no evidence of malingering, then the ALJ

must give "specific, clear and convincing reasons in order to reject the claimant's testimony about

the severity of the symptoms.") (internal quotation marks omitted).

       When determining the credibility of a plaintiff's complaints of pain or other limitations,

the ALJ may properly consider several factors, including the plaintiff's daily activities,

inconsistencies in testimony, effectiveness or adverse side effects of any pain medication, and

relevant character evidence. Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995). The ALJ may

also consider the ability to perform household chores, the lack of any side effects from prescribed

medications, and the unexplained absence of treatment for excessive pain. Id.; see also


6 - OPINION & ORDER
Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) ("The ALJ may consider many factors

in weighing a claimant's credibility, including (1) ordinary techniques of credibility evaluation,

such as the claimant's reputation for lying, prior inconsistent statements concerning the

symptoms, and other testimony by the claimant that appears less than candid; (2) unexplained or

inadequately explained failure to seek treatment or to follow a prescribed course of treatment;

and (3) the claimant's daily activities.") (internal quotation marks omitted).

       As the Ninth Circuit explained in Molina:

       In evaluating the claimant's testimony, the ALJ may use ordinary techniques of
       credibility evaluation. For instance, the ALJ may consider inconsistencies either
       in the claimant's testimony or between the testimony and the claimant's conduct,
       unexplained or inadequately explained failure to seek treatment or to follow a
       prescribed course of treatment, and whether the claimant engages in daily
       activities inconsistent with the alleged symptoms[.] While a claimant need not
       vegetate in a dark room in order to be eligible for benefits, the ALJ may discredit
       a claimant's testimony when the claimant reports participation in everyday
       activities indicating capacities that are transferable to a work setting[.] Even
       where those activities suggest some difficulty functioning, they may be grounds
       for discrediting the claimant's testimony to the extent that they contradict claims
       of a totally debilitating impairment.

Molina, 674 F.3d at 1112-13 (citations and internal quotation marks omitted).

       The ALJ cited the proper two-step inquiry. Tr. 21. He noted Plaintiff's allegations that

her ability to work is limited by clinical depression, PTSD, gender dysphoria, anxiety, OCD, and

ADD. Tr. 21 (citing Tr. 218). He further noted her hearing testimony that she experiences

stomach problems when stressed, she has difficulty interacting with the public, and she

experiences nightmares that keep her awake. Id. But, the ALJ explained, while Plaintiff's

medically determinable impairments could reasonably be expected to produce such symptoms,

Plaintiff's statements concerning the intensity, persistence, and limiting effects of these



7 - OPINION & ORDER
symptoms were not "entirely consistent with the medical evidence and other evidence in the

record for the reasons explained in this decision." Id. Thus, the ALJ found Plaintiff's statements

"to affect [her] ability to work only to the extent they can reasonably be accepted as consistent

with the objective medical and other evidence." Id.

       The ALJ then addressed Plaintiff's gender dysphoria and noted that while she had been

diagnosed with this impairment, she had taken steps to transition from male to female. Tr. 22.

He observed that she had taken hormones and had surgery to change her appearance. Id. She

had further surgery planned. Id.

       Next, the ALJ found that the record showed little mental health treatment during the

period at issue. Id. He noted records showing that in June 2014, she had not been seen for more

than one year, and that she had additional appointments in December 2014, at which she reported

she was not in counseling. Id. In July 2015, she had another appointment and was advised to

seek therapy. Id. She began treatment with Charlotte Redway, LCSW in November 2015, seeing

Redway eight times in thirteen months. Id.

       The ALJ rejected Plaintiff's testimony about experiencing manic episodes for several

reasons. Tr. 23. The diagnosis, by Redway, was not from an acceptable medical source and thus,

under controlling regulations, could not be considered a valid medically determinable

impairment. Id. Further, the record showed that the diagnosis was based on Plaintiff's self-

reported history. Id. And, at that time, Plaintiff denied manic episodes. Id. At one point in July

2015 when Plaintiff reported that she cleans repeatedly and does not sleep much during periods

of "extra energy," she acknowledged that some of that behavior could be the result of consuming

energy drinks. Id.


8 - OPINION & ORDER
       Next, the ALJ noted that Plaintiff had been able to work in the past despite symptoms of

anxiety, depression, and gender dysphoria. Id. (noting her ability to sustain a part-time job for

three years out of high school). He also found that her history of never holding a part-time job

"suggest[ed] a preference for part-time work rather than inability to work on a full-time basis."

Id. Further, at one point, Plaintiff indicated that she was getting only four hours of work per

week, "suggesting that she was able to work more." Id. She stopped working her most recent

job at Safeway because of "constant mis-gendering and rude remarks by customers" and because

she was given too few hours. Id.

       The ALJ found that Plaintiff's activities were inconsistent with her allegations of

debilitating mental impairments. Id. The ALJ noted that Plaintiff reported socializing with

friends in the BDSM community, she maintained an open relationship with a partner for several

years, she walked and biked for transportation, and she shopped, used public transportation, and

attended appointments. Id.; see also Tr. 19 (noting that in regard to interacting with others,

Plaintiff was able to shop independently and use public transportation as necessary despite

reporting avoidance of public contact); Tr. 25 (noting that Plaintiff can leave the house to attend

appointments and for such tasks as going to court to have her name changed). Finally, the ALJ

found that her prior work activity as a grocery courtesy clerk and gas station attendant required

significant public contact. Tr. 23.

       Plaintiff argues that the ALJ's findings are not clear and convincing reasons supported by

substantial evidence in the record. Specifically, Plaintiff argues that the ALJ erred by finding

that Plaintiff's limited daily activities are inconsistent with her symptom reporting, by mis-

representing her work history, and by "cherry picking" isolated records showing improvement in


9 - OPINION & ORDER
her mental health.

       A. Activities of Daily Living

       At the hearing, Plaintiff testified that she engages in social activity outside of her

apartment only "when they can convince me to go out[.]" Tr. 46-47. She and her partner go for

walks and go to see her partner's family in Springfield. Id. Occasionally she sees her own

family. Tr. 47. She testified that she spends a good amount of time sleeping, which she

attributed to her depression. Tr. 48. She likes to work with electronics and puts together

computers. Id. She uses social media such as Facebook and participated in a transgender support

group there, but she and another member "didn't quite see eye to eye, so that fell apart." Id.

       Previously, in a written Adult Function Report dated October 2014, Plaintiff reported that

she cannot handle being around people without feeling trapped. Tr. 241. She avoids human

interaction due to past verbal and physical abuse. Id. She has a lot of anxiety over being mis-

gendered. Id. She reported that she was able to function better when she was younger but "the

constantly being beaten down has worn me out." Tr. 242. Sometimes she sleeps a lot and

sometimes she stays up for days. Id. She can prepare meals but on a bad day, she prepares only

soda and microwave popcorn. Tr. 243. She rarely goes outside and only when her partner makes

her. Id. When she goes out, she walks or rides in a car. Tr. 244. She shops in stores for food,

clothes, and computer parts. Id. She works with computers and plays video games. Tr. 245.

She spends time with her partner watching television or grocery shopping together. Id.

       In June 2015, Plaintiff reported that she had become more withdrawn and depressed and




10 - OPINION & ORDER
will do whatever she can to avoid people. Tr. 258.3 In an updated disability report filed in

September 2015 after her initial applications were denied, she reported worsening depression,

seclusion, and anxiety, made worse by rehashing old traumas in therapy sessions. Tr. 270. She

also said that she was leaving the house less often. Tr. 275 ("Leaving the house is more rare as

time goes by.").

       The ALJ's characterization of Plaintiff's activities is not a fair reading of the record

insofar as the ALJ used the activities to discount Plaintiff's testimony that she rarely leaves her

home and has difficulty functioning outside of that environment. In support of his finding that

Plaintiff socialized with the BDSM community, the ALJ cited to an April 2013 medical record

by Suzanne Scopes, N.D. Tr. 23 (citing Ex. 5F/6). There, Dr. Scopes noted that Plaintiff was

going out with friends and the new "BDSM community." Tr. 365. The problem, however, is that

this report concerns a time period several months before Plaintiff's alleged onset date and thus,

does not undermine her testimony that later, she rarely left her home.

       Next, the ALJ found that Plaintiff maintained an "open relationship with a partner for

several years." Tr. 23 (citing Ex 11F/12). The record, dated October 27, 2015, is within the

alleged period of disability and does report Plaintiff's request for a sexually transmitted disease

test because she was in an open relationship with her partner. Tr. 445. While it was reasonable

for the ALJ to interpret this as suggesting Plaintiff may have had more then one sexual partner,

the record provides no reasonable basis to conclude that this occurred for "several years" or that

it occurred outside of Plaintiff's home.


       3
         This exhibit bears no date and is written in the third person. Tr. 258. However, the
Administrative Record Exhibit Index lists this as a form completed by Plaintiff on June 1, 2015
and I have treated it as such.

11 - OPINION & ORDER
       The ALJ also cited Plaintiff's report of walking and biking for transportation. Tr. 23

(citing Ex. 5F/14). The cited record is from Dr. Scopes who noted that Plaintiff biked or walked

for all of her transportation. Tr. 373. But, like the other record from Dr. Scopes cited by the

ALJ, this too is dated before the alleged onset date and thus, does not undermine testimony

describing Plaintiff's symptoms after that date. Id. (chart note dated February 2012, more than

one year before alleged onset date).

       Finally, the ALJ cited that Plaintiff shops, uses public transportation, and attends

appointments. Tr. 23. Although the ALJ did not include a cite to the record at this point in his

discussion, earlier he cited to a January 2015 psychological evaluation performed by Marc

Stuckey, Psy.D. Tr. 19 (citing Ex. 7F/1). There, Dr. Stuckey described Plaintiff's daily activities

as avoiding the public for the most part given a lack of trust and having no routine social outlets

but "will independently shop and use public transportation when necessary." Tr. 393. Without

more, it is unclear how frequently "when necessary" suggests Plaintiff was able to engage in

shopping and using public transportation. Furthermore, this report is dated January 8, 2015

which, while after Plaintiff's alleged onset date, is before reports made in June and September

2015 of worsening symptoms of isolation and rarely leaving her home. Additionally, the record

shows that Plaintiff's partner accompanied her to many appointments. Tr. 400 (Jan. 2015

evaluation with Dr. Stuckey); Tr. 508 (eight appointments in 2015-2016 with Redway).

       The ALJ also later cited to a court record reflecting Plaintiff's name change as evidence

that she is able to leave the house. Tr. 25 (citing Ex. 4D). The court document cited by the ALJ

shows that Plaintiff's name was officially changed on June 19, 2015. Tr. 187. There is no

mention of any court dates, much less multiple court dates, and there is no indication from this


12 - OPINION & ORDER
single record that any personal appearances, if there were any at all, were by Plaintiff alone or

with her partner. In the briefing, Defendant cites to the record to argue that Plaintiff "attended

multiple court dates, related to her name change." Def.'s Brief 12 (citing Tr. 406), ECF 14. The

cited record is a May 26, 2015 medical record which makes no mention of a name change. Tr.

405-06. However, on a different page in the record, there is a June 17, 2015 medical chart note

referring to two court dates. Tr. 404. Still, there is no indication that Plaintiff went to these by

herself. Thus, without more, the court date record is not inconsistent with Plaintiff's testimony.

       In summary as to Plaintiff's activities, the evidence in the record generally supports

Plaintiff's testimony regarding her social isolation, leaving her home rarely, and usually leaving

home only with her partner. The evidence relied on by the ALJ either pre-dated the alleged onset

date, failed to actually show that she socializes and leaves her home more frequently than she

testified, failed to acknowledge that when she leaves her home, it is usually only with her partner,

or failed to account for testimony that her symptoms worsened in 2015. Thus, this finding is not

supported by substantial evidence in the record.

       B. Work History

       As to her work history, the ALJ observed that Plaintiff was able to work in the past

despite symptoms of anxiety, depression, and gender dysphoria. Tr. 23. He also reasoned that

her history of only part-time work suggested a preference for part-time work rather than an

inability to work full-time. Id. The ALJ further noted that she left her work for reasons other

than her disability. Id. And, he found that the nature of some of her jobs undermined her

testimony that she could not tolerate public contact. Id.

       The ALJ's findings regarding Plaintiff's work history are not entirely supported in the


13 - OPINION & ORDER
record. Plaintiff, as the ALJ noted, worked part-time for three years out of high school. Tr. 23;

see also Tr. 227 (Work History Report). Her work history shows that she worked a few months

in 2010, a few months in 2011, and a few months in 2013. Tr. 227. Before that, she worked for

a temporary job placement agency. Id.; see also Tr. 193 (showing work at two temporary job

placement agencies between 2006 and 2009). She also worked during high school. Tr. 227.

That Plaintiff was able to work part-time, a few months of the year, for a few years, all before her

alleged onset date, does not establish an inconsistency with her symptoms of anxiety, depression,

and gender dysphoria. Plaintiff herself testified that she functioned better when she was young

and her mental health issues have worsened over time. Moreover, a history of part-time work

does not contradict assertions that her mental health issues affect her ability to work more than

part-time. Additionally, Plaintiff's "public contact" jobs of grocery store clerk and gas station

attendant do not contradict her testimony of increased social isolation because she performed

these jobs before her alleged onset date.

       The ALJ also erred by concluding that Plaintiff's part-time work history showed a

preference for part-time work and not an inability to work full-time. The problem with this

finding is that without more, the ALJ's reasoning would apply to any claimant who has worked

only part-time regardless of the circumstances and context. Such an interpretation is

unreasonable. Here, Plaintiff initially worked part-time while in high school. Tr. 227. That

particular part-time job, performed while also going to school, does not show a preference for

part-time work. Then, Plaintiff worked other part-time jobs in the years after high school, all

before her alleged onset date. The ALJ himself noted that at one point, Plaintiff remarked that

she was getting only four hours per week, which suggested to the ALJ that she was able to work


14 - OPINION & ORDER
more. Tr. 23. This statement by the ALJ, indicating that Plaintiff wanted more work, contradicts

the ALJ's own reasoning that her part-time work history shows she did not want more than part-

time work. Plaintiff then enlisted in the Marines in late 2010. Tr. 192-93.4 Her enlistment

undermines the ALJ's reasoning that she prefers part-time work. I agree with Defendant that

when the record allows for more than one reasonable interpretation, the Court must credit the

ALJ's interpretation. Def.'s Brief 11. However, the record in this case does not allow the

inference the ALJ made. Although the part-time work history does not alone affirmatively

establish that Plaintiff is unable to work full-time, it is not reasonable to rely on that work history

to conclude that Plaintiff prefers part-time work.

       Finally, in regard to her work history, the ALJ noted that Plaintiff left her jobs for reasons

other than her alleged disabling symptoms. Tr. 23 (citing Ex. 5E/3). In the record cited by the

ALJ, Plaintiff reported that she stopped working "[b]ecause of my condition[s]" and "[b]ecause

of other reasons." Tr. 219. She explained that she was subjected to "[c]onstant mis-gendering

and rude remarks by customers." Id. She also said that she was getting only four hours per week

with sometimes zero hours per week, and was told that "they 'forgot' to put me on the schedule."

Id. At the hearing, Plaintiff testified that she stopped working because she was let go by more

than one employer, and her most recent job at Safeway was giving her only a few hours. Tr. 37-

38. The record is not as clear as the ALJ suggests. The ALJ neglected to note that more than one

employer let Plaintiff go. And, the ALJ neglected to note that at Safeway, where she left because

she was getting so few hours, she was also subjected to rude comments related to her gender



       4
           She was discharged for medical reasons one week before completing boot camp. Tr.
38.

15 - OPINION & ORDER
identity issues. Thus, while there is some evidence that she left Safeway for a reason unrelated to

her impairments, the record is more nuanced than the ALJ's opinion indicates.

       C. Medical Record

       In setting forth his credibility findings, the ALJ said that Plaintiff's subjective limitations

testimony was "not entirely consistent with the medical evidence[.]" Tr. 21. At this point in the

opinion, the ALJ did not specify what particular medical evidence was inconsistent. However, I

assume from the discussion after this statement that he referred to the following: (1) the medical

record showing the "steps" Plaintiff has taken in her transition from male to female, including

hormone therapy, bilateral scrotal orchiectomy, and bilateral breast augmentation; (2) a lack of

evidence supporting a PTSD diagnosis; (3) records showing "little mental health treatment during

the period at issue"; (4) records showing normal mood and affect; and (4) lack of evidence

supporting a bipolar disorder diagnosis. Tr. 22-23.

       Plaintiff does not appear to challenge the findings that the record does not support the

PTSD or bipolar disorder diagnoses. See Tr. 41 (statement from counsel at the hearing that the

psychological examiner referred to a "nightmare disorder . . . which . . . it's not PTSD[.]"). I do

not address these findings further.

       The ALJ's opinion regarding Plaintiff's gender dysphoria is best understood in the context

of his questioning at the hearing. He asked: "Now I saw, you mentioned the gender dysphoria,

and I think - - that should've been taken care of, right?" Tr. 40. Plaintiff responded: "It's an

ongoing thing." Id. The ALJ asked Plaintiff "why," given that Plaintiff is "now female," had

surgery, and changed her name, "is it an ongoing problem?" Id. Plaintiff told the ALJ that her

sex reassignment surgery was still not done and she was "still hoping to speak with my therapist


16 - OPINION & ORDER
further." Id. The ALJ persisted by suggesting that "as far as the mental issues, you've reconciled

with yourself as being female, right?" Id. Plaintiff responded that all of the steps had not yet

been taken. Id. The ALJ then said that he understood that "there are physical issues," and he

dismissed those as having a significant impact on Plaintiff's ability to work. Tr. 40-41. He was

interested in the "mental health issues that would be associated with it[.]" Tr. 41. Plaintiff told

the ALJ that she has a problem interacting with the public. Id. She also still suffers from

nightmares from having been bullied for quite a few years. Id.

       It is apparent from this exchange that the ALJ dismissed Plaintiff's subjective limitations

testimony regarding the continuing mental health effects of gender dysphoria because Plaintiff

took significant medical steps in her transition. But, the evidence in the record indicates that

despite the medical procedures, Plaintiff still experienced mental health disturbances in the form

of anxiety and depression related to her gender identity issues. For example, in his January 2015

report, Dr. Stuckey noted that Plaintiff had been in distress for several years as a result of

transitioning to female, even while taking hormones which she began in 2011. Tr. 400 (Dr.

Stuckey report); Tr. 356 (chart note indicating starting taken estrogen in 2011). Since her

surgeries in September 2015 and May 2016, she continues to carry a gender dysphoria diagnosis.

E.g., Tr. 492, 500 (Nov. 30, 2016 chart notes stating that Plaintiff was seeking care regarding

gender dysphoria and then confirming that diagnosis); Tr. 502 (Dec. 13, 2016 list of diagnoses by

Redway including gender dysphoria); Tr. 508 (Dec. 15, 2016 memo from Redway noting that

while Plaintiff had made significant medical steps to be more comfortable in her female body and

that each step "seems to alleviate the depression and anxiety caused by gender dysphoria," the

extent of her childhood trauma nonetheless left her in a state of anxiety and depression). The ALJ


17 - OPINION & ORDER
himself found it to be a serious impairment. Given Plaintiff's testimony and the medical

evidence in the record, the ALJ erred by concluding that Plaintiff's medical procedures

eliminated any ongoing mental health limitations attributable to gender dysphoria.

       The ALJ remarked that Plaintiff had had little mental health treatment. Tr. 22. He noted

that after not being seen for over one year, Plaintiff reported to Dr. Scopes in June 2014 that she

was experiencing stress related to legal issues and having her computer stolen. Id. She reported

increased depression in December 2014. Id. But, Plaintiff noted that she was not in counseling at

that time. Id. (citing Ex. 10F/7). In July 2015, Plaintiff reported symptoms of depression and

anxiety that were primarily related to gender dysphoria and she was advised to seek therapy. Id.

She began treatment with Redway in November 2015 and had seen her eight times through the

date of the ALJ hearing. Id.

       The record shows that Plaintiff received assessment and treatment for psychological and

behavior issues starting at age five. Tr. 294-300 (autism assessment in 1993 at age six); Tr. 301-

07 (educational assessment in 1998 at age eleven, noting dysphoria and social alienation); Tr.

308-54 (treatment records from The Children's Program from 1992 to 2005 and again from 2006

to 2009, ages five to twenty-three). In 2014, Plaintiff's primary treatment provider at The

Children's Program wrote a treatment summary noting that beginning in 1990 and continuing

until 2009, Plaintiff had been seen for a variety of issues and received treatment over the years

for tics, some obsessive behaviors, irritable bowel syndrome, social difficulties, depression, and

gender identity. Tr. 309. Part of Plaintiff's treatment included several antidepressant

medications. Id. In 2009, Plaintiff's care was transferred to a new therapist with expertise in

gender identity issues. Id.; see also Tr. 315 (chart note from Allan Cordova, Ph.D. at The


18 - OPINION & ORDER
Children's Clinic noting Plaintiff's long-term history as a client at the clinic and Plaintiff's then-

discomfort with continuing to attend a clinic, at age twenty-three, that sees many children).

        Plaintiff starting seeing Dr. Scopes in July 2010. Tr. 378. In February 2012, Dr. Scopes

remarked that Plaintiff had not made any calls to therapists yet. Tr. 373. She had started taking

hormones about six months before but had not yet experienced changes to her depression. Id.

The plan was to call therapists and try some support groups. Id. In April 2012, Plaintiff was still

not in counseling, though she remarked that her depression was improving. Tr. 372. Dr. Scopes

provided her with the name and phone number of a low-cost counseling agency. Id. In May

2012, Plaintiff reported that she was still too nervous to go to the Q Center and had not followed

up on counseling. Tr. 370. She had joined a Facebook support group, however. Id. In August

2012, Dr. Scopes provided more counseling referrals because Plaintiff had still not followed up

on the previous one. Tr. 368.

        At an April 2013 visit, there is no mention of counseling. Tr. 365. Then, in June 2014,

Plaintiff reported a bad mood for the last few months but indicated it was stress related. Tr. 362.

Her depression was causing her to be more lethargic and she found it hard to leave the house. Id.

Dr. Scopes noted that Plaintiff was still dealing with depression, despite having been on

hormones for almost three years. Id. She referred her to a particular foundation for financial

assistance. Id.

        A chart note from Mary Gabrielle at the Southlane Medical Clinic dated August 8, 2014

notes that Plaintiff was "working on Directions and Center for Family Development for

counseling." Tr. 357. She remarked that Plaintiff was positive for depression and suicidal

ideation but that she had no suicide plan. Id. She noted that Plaintiff was nervous and anxious


19 - OPINION & ORDER
and was "seeking counseling." Id.

       Dr. Scopes noted in December 2014 that Plaintiff now was on the Oregon Health Plan

(OHP). Tr. 433. According to the chart note, Plaintiff remarked that her depression was up and

down and manifests in not leaving the house and sleeping a lot. Id. The plan was for Plaintiff to

call about low cost counseling referrals or check into what the OHP covered. Id.

       A May 2015 chart note states that Plaintiff's insurance changed, prompting her to leave

the care of Dr. Scopes and establish care with Legacy Medical Group. Tr. 406. Dr. Ben Ly,

M.D., reported her to be positive for suicidal ideas, hallucinations, self-injury, dysphoric mood,

decreased concentration, and agitation. Tr. 407. She appeared nervous and anxious. Id.

Incongruently, the same record states that she had a normal mood and affect, that her behavior

was normal, and that her judgment and thought content were normal. Id. Dr. Ly referred

Plaintiff to a psychiatric mental health nurse practitioner (PMHNP) to support her desire for

gender-affirming surgeries and to further manage her bipolar disorder symptoms. Tr. 405.

       Plaintiff saw PMHNP Jennifer Combs in late May 2015 and again in late June 2015. Tr.

420, 422. In a July 2015 follow-up appointment, Combs noted Plaintiff's persistent depressive

disorder and OCD as current problems with symptoms of low motivation, negative thinking,

checking behaviors, and ruminating thoughts. Tr. 458. Although Plaintiff was negative for

suicidal ideation, homicidal ideation, and psychotic processes, she reported her mood as

depressed and anxious. Tr. 460. Combs remarked that Plaintiff seemed to have a significant

amount of depression and anxiety that were presently uncontrolled. Tr. 459. She believed

Plaintiff would benefit from treatment with a mental health practitioner. Id. Combs further

noted that Plaintiff had seen Reid Vanderberg for counseling and gender therapy for a few years


20 - OPINION & ORDER
before starting her hormone replacement therapy. Id.

       In August 2015, Dr. Lishana Shaffer at Oregon Health & Sciences University noted that

Plaintiff was positive for depression and memory loss. Tr. 472. She appeared as nervous and

anxious. Id. But, a few months later, in October 2015, a chart note from Dr. Ly noted that she

had a normal mood and affect, normal behavior and judgment, and normal thought content. Tr.

446.

       In August 2016, Dr. Ly again noted that Plaintiff had normal mood, affect, judgment,

behavior, and thought content. Tr. 439. In November 2016, Dr. Shaffer remarked that Plaintiff

had a bright affect without neurovegetative signs of depression and that her judgment and insight

were intact. Tr. 494. Plaintiff reported that she had eliminated energy drinks from her diet, but

had replaced them with coffee. Tr. 492. Dr. Shaffer advised her to stop drinking caffeine after

3:00 p.m. to help with her sleep, but she said she was unable to do this. Id.

       Finally, Plaintiff began mental health counseling with licensed clinical social worker

Charlotte Redway in November 2015. Tr. 501. Redway saw her, with her partner, monthly or as

needed. Id. She diagnosed her with severe anxiety, PTSD, gender dysphoria, and bipolar

disorder. Tr. 502. During her treatment, which by December 2016 had consisted of eight

sessions but was still ongoing, Redway had discussed Plaintiff's acute anxiety, issues related to

transphobia, OCD and bipolar symptoms which impact Plaintiff's ability to leave her home, and

more. Tr. 508.

       The record shows that Plaintiff was in mental health treatment continuously until about

age twenty-three when she left The Children's Program in 2009. Combs's chart note indicates

that she continued to receive mental health counseling from Vanderberg for a couple of years


21 - OPINION & ORDER
before starting her hormone replacement therapy in 2011, suggesting that her mental health

treatment was fairly continuous until sometime in 2011.

         The ALJ's indication that her treatment was sporadic after that time is a fair reading of the

record, at least until June 2015 when she began to see Combs, followed by her initiating

treatment with Redway in November 2015. But, it is unclear whether Plaintiff had the funds to

pay for counseling. The record has repeated references to the need for low-cost counseling

options. Dr. Scopes referred her to a foundation for financial assistance. Although Plaintiff

qualified for the OHP at one point, it is unclear what, if any, counseling resources the OHP

covered. Another record states Plaintiff relied on her parents for financial support. Tr. 365

("[p]arents helping out with expenses").

         Gaps in medical treatment can support an adverse credibility determination but not if the

failure to obtain treatment is due to the claimant's lack of funds or another "good reason[]." Orn

v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007); see also Soc. Sec. Ruling (SSR) 16-3p (available at

2016 WL 1119029, at *8-9) (Commissioner will not find an individual's symptoms inconsistent

with a lack of treatment without considering possible reasons, including the inability to pay for

treatment). Even though the record suggests that financial inability may have prevented Plaintiff

from seeking ongoing mental health treatment, the ALJ here failed to explore why Plaintiff had

only sporadic mental health treatment from 2011 to 2015, and in particular from her July 22,

2013 alleged onset date to her initiation of therapy with Redway in November 2015. This was

error.

         The ALJ cited a May 2015 chart note from Dr. Ly to support his observation that the

record showed Plaintiff had normal mood and affect. Tr. 22 (citing Ex. 8F). The ALJ did not


22 - OPINION & ORDER
note that Dr. Ly's record also reported her as being positive for suicidal ideas, hallucinations,

self-injury, dysphoric mood, decreased concentration, and agitation. Tr. 407. Thus, this record is

ambiguous and confusing. But, Dr. Ly did at other times make the same finding regarding her

normal mood and affect. Tr. 446 (Oct. 2015); Tr. 439 (Aug. 2016). And, the ALJ correctly

noted that Dr. Shaffer's November 2016 exam revealed a "bright affect without neurovegetative

signs of depression." Tr. 494. Thus, the ALJ accurately observed that there some medical

records which are inconsistent with Plaintiff's allegations of disabling functional limitations.

       Nonetheless, the Ninth Circuit has noted that, with respect to mental health conditions, "it

is error to reject a claimant’s testimony merely because symptoms wax and wane in the course of

treatment[,]" as "[c]ycles of improvement and debilitating symptoms are a common

occurrence[.]" Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014); cf. Holohan v. Massinari,

246 F.3d 1195, 1205 (9th Cir. 2001) ("That a person who suffers from severe panic attacks,

anxiety, and depression makes some improvement does not mean that the person’s impairments

no longer seriously affect her ability to function in a workplace."). The record here includes

references to both a normal mood and affect and to increased mental health symptoms. Simply

pointing to the instances of noted normal or bright mood do not, without a more thorough

discussion, show a contradiction between Plaintiff's testimony and the medical record. Garrison,

759 F.3d at 1017 (ALJ must interpret reports of improvement in relation to mental health issues

with an "understanding of the patient's overall well-being and the nature of her symptoms" and

also "with an awareness that improved functioning while being treated and while limiting

environmental stressors does not always mean that a claimant can function effectively in a

workplace.").


23 - OPINION & ORDER
       Additionally, while an ALJ may consider objective medical evidence in determining a

claimant's credibility regarding subjective symptom testimony, the ALJ may not reject such

testimony solely because it is unsubstantiated by the objective medical evidence. 20 C.F.R. §§

404.1529(c), 416.929(c); Rollins v. Massanari, 261 F.3d 853, 856(9th Cir. 2001) (“Once a

claimant produces objective medical evidence of an underlying impairment, an ALJ may not

reject a claimant's subjective complaints based solely on a lack of objective medical evidence to

fully corroborate the alleged severity of pain.") (internal quotation marks and brackets omitted) .

       Here, none of the reasons offered by the ALJ and discussed above support the ALJ's

negative credibility determination. The only remaining reason offered by the ALJ is that Plaintiff

declined to follow medical advice when she was advised to stop drinking caffeine before 3:00

p.m. and to stop playing vide games one hour before bed. Tr. 22 (citing 13F/5). Although the

ALJ correctly found that these recommendations were made to Plaintiff and she failed to follow

them, they relate to her complaints of insomnia, not to many of her other more serious symptoms

such as her inability to leave her home. The recommended treatment is also different in kind

from, for example, failing to take a prescribed medication, failing to follow a recommended

course of physical therapy, or failing to have recommended surgery. Given the entirety of the

record, this reason is weak and does not rise to a "clear and convincing" reason. See Burrell v.

Colvin, 775 F.3d 1133, 1139-40 (9th Cir. 2014) (while ALJ's interpretation of record as

suggesting that the claimant was exaggerating her symptoms in order to miss work that she

disliked was supportable, court held that "this one weak reason is insufficient to meet the

'specific, clear and convincing' standard on this record"; "[b]ecause the ALJ"s other reasons . . .

are not supported by substantial evidence, and because this reason is weak on this record, we


24 - OPINION & ORDER
conclude that the ALJ erred in discrediting Claimant's testimony");

       Because none of the reasons given by the ALJ for rejecting Plaintiff's credibility are

supported by substantial evidence in the record or are clear and convincing, the ALJ erred in

rejecting Plaintiff's subjective limitations testimony.

II. Redway Opinion

       As indicated above, Plaintiff's treating therapist was Charlotte Redway, a licensed clinical

social worker. Plaintiff saw her eight times beginning November 2015 through mid-December

2016. Tr. 501-08. Redway completed a narrative form indicating that the nature of treatment

was talk therapy and that Plaintiff had severe anxiety, PTSD, gender dysphoria, and bipolar

disorder. Tr. 501-02. She opined that Plaintiff could not work with the public or closely with

coworkers and would be unable to respond appropriately to coworkers due to her PTSD. Tr. 502.

She also wrote that Plaintiff would be unable to be present full time, eight hours per day, without

accommodations or several missed days a month because her PTSD, anxiety, bipolar and gender

dysphoria made it impossible for her to work regular hours. Id.

       Redway also completed a mental residual functional capacity (MRFC) assessment. Tr.

504-07. Of relevance here, Redway assessed Plaintiff as being markedly limited in several

abilities: (1) the ability to maintain attention and concentration for extended periods, such as the

two-hour periods between starting work and first break, first break and lunch, lunch and second

break, and second break until the end of the eight-hour work day; (2) the ability to perform

activities within a schedule, maintain regular attendance, and be punctual within customary

tolerances; (3) the ability to sustain an ordinary routine without special supervision; (4) the

ability to work in coordination with or proximity to others without being distracted by them; (5)


25 - OPINION & ORDER
the ability to make simple work-related decisions; (6) the ability to complete a normal workday

and workweek without interruptions from psychologically-based symptoms and to perform at a

consistent pace without an unreasonable number and length of rest periods; (7) the ability to

interact appropriately with the general public; (8) the ability to ask simple questions or request

assistance; (9) the ability to accept instructions and to respond appropriately to criticism from

supervisors; (10) the ability to get along with co-workers or peers without distracting them or

exhibiting behavioral extremes; and (11) the ability to maintain socially appropriate behavior and

to adhere to basic standards of neatness and cleanliness. Tr. 505-06. She also found that

Plaintiff would be moderately limited in the abilities to remember locations and work-like

procedures, to understand and remember detailed instructions, and to carry out detailed

instructions. Tr. 505.

       The ALJ gave little weight to Redway's assessments because, in the ALJ's opinion, eight

treatment sessions was "relatively little contact" with Plaintiff; her report was unaccompanied by

her treatment records; and her opinion was not supported by other evidence in the record

indicating that Plaintiff socialized with her partner and friends, shopped for groceries, used

public transportation, and attended appointments. Tr. 24.

       Plaintiff argues that the reasons given by the ALJ are not germane to Redway's opinions.

Defendant contends that the ALJ properly considered Redway to be an "other source." Defendant

argues that the ALJ's assessment of the frequency of Redway's treatment sessions as well as his

determination that Redway's opinions are contradicted by Plaintiff's functioning are supported in




26 - OPINION & ORDER
the record and are reasons germane to her testimony.5

       Under the applicable regulations, a licensed clinical social worker is not an acceptable

medical source. 20 C.F.R. §§ 404.1513(a), 416.913(a). Instead, this type of practitioner is an

"other" medical source whose opinion is relevant to determining the severity of the claimant's

impairments and how they affect the claimant's ability to function. 20 C.F.R. §§ 404.1514(d),

416.913(d). To reject the testimony of other medical sources, the ALJ must provide reasons

germane to the witness. Molina, 674 F.3d at 1111.

       The ALJ's reasons are not supported by the record. Plaintiff regularly saw Redway

beginning in November 2015. While eight sessions over the course of one year could not

reasonably be characterized as "frequent," the number of those sessions is not reasonably

characterized as "relatively little contact." There is no indication in the record that Redway's

contact with Plaintiff was such that she was unable to form an opinion or properly assess

Plaintiff's condition. Further, as discussed above, the ALJ erred by relying on what he

considered to be infrequent mental health treatment without discussing Plaintiff's ability to pay

for such treatment.

       As to her treatment records, the ALJ is correct that those records were not submitted with

Redway's narrative and MRFC. Tr. 501-08. In this case, however, Redway explained their



       5
          Defendant also argues that the ALJ rejected Redway's opinions because Redway
attributed limitations to bipolar disorder and PTSD which are not supported in the record as
actual diagnoses. Def.'s Brief 5. But, the ALJ did not give this as a reason for rejecting
Redway's opinions. Tr. 24. The ALJ very expressly and specifically detailed his reasons for
giving Redway's opinion little weight and the fact that Redway's diagnoses included PTSD and
bipolar disorder was not one of those reasons. Id. Moreover, in support of her opinions, Redway
also cited diagnoses of anxiety and gender dysphoria, which the ALJ accepted as severe medical
impairments. Therefore, I do not consider Defendant's argument further.

27 - OPINION & ORDER
absence. Tr. 508. She said that she was completing a memo about Plaintiff on December 15,

2016, during a snowstorm. Id. She stated her intention of mailing the information to Plaintiff's

attorney "in place of chart notes that are currently inaccessible in my office due to road

conditions." Id. This memo was written only six days before Plaintiff's hearing, but it was part

of the record at that time. Tr. 36 (noting that Exhibit 15F was in the record). Thus, at the time of

the hearing, the ALJ was on notice that chart notes existed and were omitted only because of

inclement weather.

       Plaintiff argues that under these facts, the ALJ should have obtained those records instead

of relying on their absence to reject Redway's opinion. I agree. The ALJ in a social security case

has an independent "duty to fully and fairly develop the record and to assure that the claimant's

interests are considered." Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996) (internal

quotation marks omitted). This duty extends to the represented as well as to the unrepresented

claimant. Id. The ALJ may discharge this duty in several ways, including subpoenaing the

claimant's physicians, submitting questions to the claimant's physicians, continuing the hearing,

or keeping the record open after the hearing to allow supplementation of the record. Tidwell v.

Apfel, 161 F.3d 599, 602 (9th Cir. 1998); Smolen, 80 F.3d at 1288. Because the ALJ was on

notice that the treatment records existed and were omitted only because they were inaccessible

immediately before the hearing, the ALJ was obligated to obtain them to properly evaluate the

weight to be attributed to Redway's opinion. The ALJ erred by not doing so.

       Finally, for the reasons previously explained, that ALJ's reliance on Plaintiff's activities as

being inconsistent with Redway's opinions is not supported in the record. The ALJ noted

Plaintiff's socializing with her partner and friends, grocery shopping, use of public transportation,


28 - OPINION & ORDER
and ability to attend appointments as undermining Redway's functional assessments. But, some

of those activities occurred before the alleged onset date. The record shows that others were

accomplished only when she was accompanied by her partner. And to the extent Plaintiff did

them alone, the record shows that these occurred infrequently. Additionally, Redway assessed

Plaintiff as markedly limited in numerous activities and the ALJ fails to explain the relationship

between these activities and any specific limitation. Thus, the opinion fails to sufficiently specify

why a particular activity is inconsistent with a particular limitation.

       The ALJ failed to offer reasons germane to Redway's opinion in support of giving that

opinion "little weight."

III. Lay Witness Testimony

       Plaintiff's partner Breqa D. Tagwerker completed a third-party report which stated that

"more often then [sic] not, Claire is unable to leave the house." Tr. 249. Tagwerker noted that

depending on the severity of Plaintiff's dysphoria, she goes back to sleep after being up or, on

good days, she will tinker with her computer. Tr. 250. She has nightmares and sometimes

insomnia, or she sleeps for days. Id. Tagwerker described Plaintiff's obsessive behaviors as

including obsessively shaving, taking one half-hour to load the dishwasher because she wants to

make sure water will hit every dish, and taking three times longer than the average person when

shopping because she inspects every item for damages and compares prices to volume on similar

items. Tr. 250-52. She obsesses over money, even though she has none. Tr. 252.

       Tagwerker described Plaintiff's hobbies as computer hardware and video games. Tr. 253.

Tagwerker explained that Plaintiff rarely goes outside and usually only with Tagwerker. Tr. 251.

She said that Plaintiff had been out of the house only two times in the past two months without


29 - OPINION & ORDER
Tagwerker. Id. She indicated that Plaintiff "can go out alone," but it was safer when they were

together. Tr. 252. She also said that Plaintiff was not mentally able to deal with people. Id.

Together, they go to Goodwill and Value Village for clothes and to Walmart for groceries and

supplies. Id. Tagwerker described Plaintiff as having a very limited attention span and noted her

negative history with authority figures such as teachers and bosses. Tr. 254. According to

Tagwerker, Plaintiff responds to stress by withdrawing. Tr. 255 ("She sleeps, hides in her room.

If it's really bad, she won't even talk to me.").

        The ALJ considered the information provided by Tagwerker but gave it little weight. Tr.

25. The ALJ found that Tagwerker's report was internally inconsistent because Tagwerker said

that "claimant is unable to leave the house" but also reported that claimant shops with Tagwerker

for clothes and groceries. The ALJ appears to have misread Tagwerker's statements. Tagwerker

actually said that "more often th[a]n not, Claire is unable to leave the house." Tr. 249 (emphasis

added). Contrary to the ALJ's finding, Tagwerker did not report that Plaintiff never leaves the

house. See also Tr. 251 (stating that Plaintiff rarely leaves the house and usually only with

Tagwerker); Tr. 252 (explaining that Plaintiff can go out alone but she is unable to mentally deal

with people). Tagwerker's report is not internally inconsistent.

        The ALJ also found that Tagwerker's report conflicted with the evidence that Plaintiff can

leave the house to attend appointments and go to court to have her name changed. For reasons

previously explained, this finding is not supported by record.

        The ALJ accepted other parts of Tagwerker's report, giving "some weight" to Tagwerker's

statements that Plaintiff avoids interactions with others and has problems with memory,

completing tasks, concentration, understanding, following instructions, and getting along with


30 - OPINION & ORDER
others, and that she has difficulty handling stress and changes in routine. Tr. 25. But, the ALJ

indicated, Tagwerker's testimony did not show that Plaintiff was completely disabled because she

can still perform personal care independently, prepare simple meals, load the dishwasher, shop

for food and clothes in stores and by computer, and work with computer hardware and play video

games. Id. The ALJ explained that the limitations reported by Tagwerker were generally

accommodated by the ALJ's RFC. Id.

       I agree with Plaintiff that the ALJ's reasoning is flawed. An ability to perform personal

care, prepare simple meals, and load the dishwasher do not disprove the disabling nature of

Plaintiff's impairments. The record shows that Plaintiff shopped for food and clothes, at least

after the alleged onset date, only with Tagwerker and rarely left the home by herself. The ALJ's

accommodation of no interaction with the public and occasional interactions with co-workers or

supervisors, does little to address her inability to regularly leave her home.

       The ALJ misread Tagwerker's report and therefore, his rejection of Tagwerker's testimony

regarding Plaintiff's ability to leave their home is not supported in the record. The other reasons

given by the ALJ for limiting the weight given to Tagwerker's report are unsupportable. Thus,

the ALJ erred in his treatment of Tagwerker's lay opinion testimony.

IV. Remand

       In social security cases, remands may be for additional proceedings or for an award of

benefits. E.g., Garrison, 759 F.3d at 1019 (explaining that if "additional proceedings can remedy

defects in the original administrative proceeding, a social security case should be remanded[,]"

but "in appropriate circumstances courts are free to reverse and remand a determination by the

Commissioner with instructions to calculate and award benefits") (internal quotation marks


31 - OPINION & ORDER
omitted).

       To determine which type of remand is appropriate, the Ninth Circuit uses a three-part test.

Id. at 1020; see also Treichler v. Comm'r, 775 F.3d 1090, 1100 (2014) ("credit-as-true" rule has

three steps). First, the ALJ must fail to provide legally sufficient reasons for rejecting evidence,

whether claimant testimony or medical opinion. Garrison, 759 F.3d at 1020. Second, the record

must be fully developed and further administrative proceedings would serve no useful purpose.

Id. Third, if the case is remanded and the improperly discredited evidence is credited as true, the

ALJ would be required to find the claimant disabled. Id. To remand for an award of benefits,

each part must be satisfied. Id.; see also Treichler, 775 F.3d at 1101 (when all three elements are

met, "a case raises the 'rare circumstances' that allow us to exercise our discretion to depart from

the ordinary remand rule" of remanding to the agency).

       Remand for additional proceedings is appropriate in this case. The ALJ failed to provide

sufficient reasons for rejecting Plaintiff's testimony, Redway's opinion, and Tagwerker's report.

But, the record here is far from fully developed. First, Redway's treatment notes may provide

more relevant information as to the nature of Plaintiff's condition in the thirteen months leading

up to the hearing. Second, the medical evidence, as detailed above, shows that Plaintiff's mental

health symptoms waxed and waned during the relevant period. Furthermore, the record suggests

that her symptoms may have escalated during 2015. A closer examination of the record will

allow the proper assessment of when Plaintiff's symptoms reached a disabling level, if they did at

all. Third, remand for additional proceedings will allow the ALJ to fully develop the record

regarding Plaintiff's financial condition and ability to pay for counseling. As a result, further

administrative proceedings, including obtaining Redway's treatment notes, will be useful.


32 - OPINION & ORDER
Therefore, the three-part test required to remand for benefits is unmet.

                                           CONCLUSION

       The Commissioner's decision is reversed and remanded for additional proceedings.

       IT IS SO ORDERED.

                              Dated this            day of                          , 2019




                                                     Marco A. Hernandez
                                                     United States District Judge




33 - OPINION & ORDER
